GOODWYN, Justice.
Appellant brought suit in detinue against appellee to recover a 1941 Cadillac automobile. On motion of plaintiff, the cause was transferred to the equity side of the court. All of the testimony was taken before a commissioner.
 As stated in appellant’s brief, “the issue is one of fact.” This requires an examination by us of the evidence. In considering the evidence in this case, we are not aided by any presumption in favor of the trial court’s decision on the facts, since no part of the testimony was taken orally before the trial court. Wheeler v. Wheeler, 249 Ala. 119, 121, 29 So.2d 881; Federal Land Bank of New Orleans v. Sutton, 248 Ala. 529, 531, 28 So.2d 553. However, after careful study and consideration of the evidence, we are of the opinion that the decree of the trial court should not be disturbed.
For the satisfaction of counsel and the parties, we should like to analyze and discuss the evidence in detail, but since the issue raised by the appeal presents a question of fact only, we will follow this court’s established policy in such cases of simply announcing our conclusion. Moreover, a discussion of the evidence would not add anything to the established law, nor serve any useful purpose as a precedent. Code 1940, *500Tit. 13, § 66; Wheeler v. Wheeler, supra; Caples v. Young, 206 Ala. 282, 284, 89 So. 460.
Affirmed.
LIVINGSTON, C. J., and SIMPSON and MERRILL, JJ., concur.